Adams, J.,
dissenting.—Section 3525 of the Code provides that “ the parties in all cases are entitled to one hour in which to appear after the time fixed for appearance, and neither party is bound to wait for the other.” The railway company, the defendant in the action before the justice, appeared within the time allowed, and waited until the expiration of the hour. By express provision it was not bound to wait longer, yet, according to the majority opinion, as I understand it, the company was bound to wait indefinitely, or suffer a default. If a defendant can be required to assume that a case, not expressly postponed nor adjourned, neither plaintiff nor justice being present at the time set, nor during the hour, is liable to be called for hearing afterwards during the day, he must assume, so far as I can see, that it is liable to be called for hearing at any time thereafter. That a justice should be allowed to abandon his office for weeks or months, and return at his pleasure and proceed at once to call for hearing all the cases on his docket, is to my mind without reason or warrant.
It may be that a justice is not without jurisdiction to render a judgment in advance of the time set. But such case is different from the one in question. After the time set, and the expiration of the hour during which the defendant is *502bound to wait, no appearance being made by the plaintiff, nor express postponement nor adjournment being made, I think that the defendant has a right to assume that the case has been abandoned, and govern himself accordingly. The case to my mind is not different from what it would be if the plaintiff had appeared and directed an order of dismissal to be entered. The defendant might assume that it would be entered, and govern himself accordingly. Such direction would stand for a dismissal, and the justice be deemed to be. without j urisdiction to do more than enter the order. An abandonment of a case under circumstances like those shown should not be deemed to have less force than a direction by the plaintiff to dismiss. 1 think that the justice, lost jurisdiction, and that the plaintiff was entitled to an injunction as prayed.